Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 12-13, 16, 18-19 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 20160277081) in view of Cao (US 20190207657).
With respect to independent claims:
Regarding claim(s) 1/12/13/23, Wei teaches A method of wireless communication at a base station, comprising: 
	transmitting ([0111], “the hopping pattern may be transmitted to a group of UE and may indicate that the second reference signals are to be transmitted to the UE group using a first set of allocated resources (e.g., CSI-RS resource 1060) during a first transmit time interval (TTI), and may indicate that the second reference signals are to be transmitted to the UE group using a second set of resources (e.g., CSI-RS resource 180) during a second TTI.”) a hopping pattern indication ([0111], “hopping pattern”) to each of a plurality of user equipment (UEs) ([0111], “the hopping pattern may be transmitted to a group of UE,” the group of the UE may comprise UE 1, 2, 3 and 4), the hopping pattern indication configuring a hopping pattern for the plurality of UEs ([Fig.12 and 0109-0110], During the first TX-OP, CSI-RS#1 will be used to transmit to UE 1,2,3 and CSI-RS#2 will be used to transmit to UE 4.) ; 
transmitting reference signals ([0109 and Fig.12], “CSI-RS resource #1 (e.g., CSI-RS 160 of FIG. 10) may be used to transmit second stage reference signals (e.g., the second reference signal 626 of FIG. 6) to a set of UE that includes UEs 1, 2, 3. As shown in FIG. 12, CSI-RS resource #2 (e.g., one of the other CSI-RS resources 170 of FIG. 10) may be used to transmit second stage reference signals to a UE 4.”) for the plurality of UEs ([Fig.12, 0111], “the UE group”) using the hopping pattern ([0111], “hopping pattern”) among multiple resources ([Fig.12], CSI-RS#1 and CSI-RS#2); and 
receiving ([0114], “generating second feedback information associated with the second reference signals, and, at 1402, the method 1400 includes transmitting the second feedback information to the base station.”) a report ([0114], “second feedback information”) ... measured by each of the plurality of UEs based on the reference signals ([0114], the UEs which received the second reference signals will generate “second feedback information.”).
However, Wei does not specifically disclose subbands, and a report of interference. 
In an analogous art, Cao discloses transmitting reference signals for the plurality of UEs ([0089 and Fig.3, step S3004], “the base station sends PC-RS to the K candidate terminal devices respectively.”) ... among multiple subbands ([0146 and Fig.10A], “the first reference signal subject to the first precoding is sent to the plurality of candidate terminal devices. The step S7004 can, for example, correspond to the step , and
receiving a report of interference measured by each of the plurality of UEs based on the reference signals ([0092-0093], “each of the K candidate terminal devices determines the interference of other K−1 terminal devices to it,” and “the K candidate terminal devices respectively feedback their respective information indicating the interference to the base station.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Wei to specify interference report as taught by Cao. The motivation/suggestion would have been because there is a need to perform MU-MIMO scheduling. 

With respect to dependent claims:
Regarding claim(s) 4/16, Wei teaches wherein the hopping pattern indication ([0111], “the hopping pattern may be transmitted to a group of UE and may indicate that the second reference signals are to be transmitted to the UE group using a first set of allocated resources (e.g., CSI-RS resource 1060) during a first transmit time interval (TTI).”) indicates a resource (”a first set of allocated resources”) and a slot (“first transmit time interval (TTI)”) within which a respective group of UEs of the plurality of UEs (a group of UE) is to perform ... measurement ([0111 and Fig.12], the UE perform measurement of the CSI-RS in the first time interval.).
subband, and interference measurement.
In an analogous art, Cao discloses teaches subband ([0174], “resource elements R15-R22 ...to carry the first reference signals ... where the number of candidate terminal devices K=4.” R15-R22 occupy multiple frequency band.), and 
interference measurement ([0092-0093], “each of the K candidate terminal devices determines the interference of other K−1 terminal devices to it,” and “the K candidate terminal devices respectively feedback their respective information indicating the interference to the base station.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Wei to specify interference report as taught by Cao. The motivation/suggestion would have been because there is a need to perform MU-MIMO scheduling. 
Regarding claim(s) 6/18/19, Wei teaches grouping the plurality of UEs into different groups of UEs ([0082], “the base station 610 may classify UE into groups.”), and
wherein the transmitting of the reference signals for the plurality of UEs is based on the hopping pattern and the different groups of UEs ([0111], “hopping patterns may be used to transmit the stage two reference signals to a group of UE. For example, the hopping pattern may be transmitted to a group of UE.”).

Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Cao, and further in view of Choi (US 20190109732).
Regarding claim(s) 2/14, Wei teaches wherein the hopping pattern indication is transmitted ([0111], “the hopping pattern may be transmitted to a group of UE) and the configured hopping pattern is activated at the plurality of UEs via ... signaling ([0111], “the hopping pattern may be transmitted to a group of UE and may indicate that the second reference signals are to be transmitted to the UE group using a first set of allocated resources.”). .
	However, Wei does not teach radio resource control (RRC) signaling.
In an analogous art, Choi discloses the configured hopping pattern is activated ... via radio resource control (RRC) signaling ([0238], “the BS may configure/transmit parameters for inter-slot hopping configuration through (dedicated) RRC signaling.”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Wei to specify RRC signaling as taught by Choi. The motivation/suggestion would have been because there is a need to send indication to a UE by using a dedicated signal. 

Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Cao and Choi, and further in view of Sun (US 20150288490).
	Regarding claim(s) 3/15, Wei teaches wherein the hopping pattern indication is transmitted to the plurality of UEs via ...signaling and the configured hopping pattern is activated at the plurality of UEs using a downlink information ([0111], “the hopping pattern may be transmitted to a group of UE and may indicate that 
	However, Wei does not teach using radio resource control (RRC) signaling.
In an analogous art, Sun discloses wherein the hopping pattern indication is transmitted to the plurality of UEs via radio resource control (RRC) signaling ([0113], “the first base station informs a UE of the acquired carrier hopping pattern ... informing the UE by using high-layer signaling or physical-layer signaling, where the signaling may be RRC signaling or MAC signaling.” And Fig.1). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Wei to specify RRC signaling as taught by Sun. The motivation/suggestion would have been because there is a need to send a higher layer signaling to a UE for indication. 
	However, the combination of Wei, Chao and Sun does not teach using a medium access control - control element (MAC-CE) signaling or downlink control information (DCI).
	In an analogous art, Choi discloses the configured hopping pattern is indicated ... using a medium access control - control element (MAC-CE) signaling or downlink control information (DCI) ([0238], “configure/transmit parameters for intra-slot hopping configuration through DCI.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Wei to specify DCI as taught by Choi. The motivation/suggestion would have been because there is a need to send indication to a UE by using a dedicated signal.

Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Cao, and further in view of Sun.
Regarding claim(s) 5/17, Sun teaches wherein the hopping pattern is based on a predetermined hopping pattern ([0114], “the carrier hopping pattern may be pre-defined during network planning.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Wei to specify pre-defined hopping pattern as taught by Sun. The motivation/suggestion would have been because there is a need to save overhead. 

Claim(s) 7, 9 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Cao, and further in view of Ozturk (US 20190059074).
Regarding claim(s) 7/20, Ozturk teaches wherein the plurality of UEs are grouped based on spatial characteristics associated with each of the UEs ([0078], “A numerology ... may refer to ... spatial ... assigned to a group of UEs 120 ... such as the UEs 120 in the group may all be associated with each of the one or more numerologies.”). .
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Wei to specify spatial characteristics of UEs as taught by Ozturk. The motivation/suggestion would have been because there is a need to classify UEs. 
Regarding claim(s) 9/21, Ozturk teaches transmitting a grouping indication to each of the plurality of UEs, the grouping indication corresponding to the respective groupings of the plurality of UEs ([0076], “single identifier for a group of UEs 120 may be assigned and signaled (e.g., by a BS 110 such as using RRC such as when the UE 120 connects to the BS 110) to each UE 120 of the group of UEs 120 using unicast messages.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Wei to specify transmitting grouping indication to UEs as taught by Ozturk. The motivation/suggestion would have been because there is a need to assign a group ID to a UE.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Cao, and further in view of Matsumura (US 20210119680).
Regarding claim(s) 10, Matsumura teaches determining a subband and a transmit beam for communication with each of the UEs based on the received reports of interference measured by each of the plurality of UEs ([0072], “the UE is configured to perform interference report, the UE can perform interference measurement and transmit the interference report to the base station. The base station can determine at least one beam on the basis of the report (L1-RSRP and interference information) from the UE.”).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Wei to specify determining interference . 

Allowable Subject Matter
Claim(s) 8, 11 and 22 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZHIREN QIN/Examiner, Art Unit 2411